DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on February 24, 2022. The objection to specification in previous Office Action filed on November 26, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites in lines 21-22 “a distance between the upper surface of the second reflective panel provided in the second subpixel and the lower surface of the second electrode.” However, claim 1 already recites in lines 18-20 “a distance between an upper surface of the second reflective panel provided in the second subpixel and the lower surface of the second electrode.” Therefore, the claim scope is not clear. For the purpose of examination, “a distance between the upper surface of the second reflective panel provided in the second subpixel and the lower surface of the second electrode” in lines 21-22 is interpreted as “the distance between the upper surface of the second reflective panel provided in the second subpixel and the lower surface of the second electrode.” Claims 9-16 and 20 are rejected as they depend upon claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee at al. (US PG-Pub No.: 2016/0079334 A1, hereinafter, “Lee”), prior art of record.
[AltContent: textbox (First trench)][AltContent: arrow]    
    PNG
    media_image1.png
    312
    506
    media_image1.png
    Greyscale



Regarding claim 1, Lee discloses a display device (see Lee, FIGs. 2 and 3, with FIG. 3 being a cross-sectional view of one pixel), comprising:
a substrate (110, FIG. 3) having thereon a plurality of pixels (P, FIG. 2);
a circuit element layer (annotated FIG. 3 above) on the substrate (110) and provided with an auxiliary electrode (151, ¶ [0054]);
an insulating layer (161, ¶ [0070]) on the circuit element layer (annotated FIG. 3 above);
a plurality of connection electrodes (152; one 152 is shown for one pixel in FIG. 4, there are a plurality pixels in FIG. 2) positioned in at least one location of in the insulating layer (161) or an upper surface of the insulating layer and spaced apart from one another (FIGs. 2 and 3);
a first trench (annotated FIG. 3 above) positioned in the insulating layer (161, FIG. 3);
a fence structure (165, FIG. 3) on an upper surface of the plurality of connection electrodes (152, FIG. 3);
an organic light emitting layer (175, ¶ [0058]) on the fence structure (165, FIG. 3); and
a second electrode (172+153, ¶ [0058]) on the organic light emitting layer (175, FIG. 3),
wherein the plurality of connection electrodes (152) are electrically connected with the auxiliary electrode (151, FIG. 3),
at least one of the plurality of connection electrodes (152) is exposed from the first trench (annotated FIG. 3 above), and
the second electrode (172+153) is in contact with a connection electrode (152) exposed from the first trench (FIG. 3).
Note: “in contact with” is interpreted as “in direct contact with.”

Regarding claim 2, Lee discloses the display device of claim 1, wherein the first trench (annotated FIG. 3 above) is arranged between the pixels (P, FIGs. 2 and 3; there are a matrix of P).

Regarding claim 3, Lee discloses the display device of claim 1, wherein the organic light emitting layer (175) is disconnected from the first trench (annotated FIG. 3 above).

Regarding claim 4, Lee discloses the display device of claim 1, wherein the second electrode (172+153) is placed in the first trench (in order to meeting this claim limitation, the first trench is trench inside 161+ trench inside 165, FIG. 3).

Regarding claim 7, Lee discloses the display device of claim 1, wherein a portion of the auxiliary electrode (151) is overlapped with each of the pixels (P, 151 overlaps with 172+153 in FIG. 3).

Regarding claim 18, Lee discloses the display device of claim 1, wherein a side of the first trench (annotated FIG. 3 above) is inclined, and a width of the first trench becomes narrower from an upper portion of the first trench to a lower portion of the first trench (FIG. 3).

Regarding claim 19, Lee discloses the display device of claim 1, wherein the second electrode (172+153) includes a semi-transparent electrode (¶ [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee at al. (US PG-Pub No.: 2016/0079334 A1, hereinafter, “Lee”), prior art of record, as applied to claim 1 above, and further in view of Ha et al. (US PG-Pub No.: 2020/0096676 A1, hereinafter, “Ha”), prior art of record.
Regarding claim 17, Lee discloses the display device of claim 1.
Lee is silent regarding a lens array spaced apart from the substrate, and a storage case storing the substrate and the lens array.
Ha, however, discloses a display device (see Ha, FIGs. 1 and 2), comprising a lens array (300+400, ¶ [0063]) spaced apart from a substrate (substrate of 100+200, ¶ [0063]), and a storage case (600, ¶ [0063]) storing the substrate (substrate of 100+200) and the lens array (300+400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a lens array spaced apart from Lee’s substrate, and a storage case storing the substrate and the lens array, as taught by Ha, in order to form a virtual reality device (Ha, ¶ [0003]).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Note: please see 112(b) rejections above in this Office Action for Examiner’s interpretation regarding claim 8. Claim 8 would be allowable based on Examiner’s interpretation.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 5, in particular, the first trench has a width of 0.15 µm or more and 0.2 µm or less.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 6, in particular, the first trench has a depth of 0.2 µm or more and 0.4 µm or less.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the embodiment in the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892